Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 21, 2021.  Application No. 16/972,472, is a 371 of PCT/IN2019/050432, filed on June 4, 2019, and claims foreign priority to Indian Application No. INDIA 201841021025, filed June 5, 2018.  In a preliminary amendment filed May 21, 2021, Applicant cancelled claim 7.  Claims 1-6 and 8-14 are pending.  
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 10-14 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including: 
i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; 
iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 

Although, under Federal Circuit case law, there is no per se requirement of either examples or actual reduction to practice; and although, for original claims, under Wertheim, “[t]here is a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, that particularity is absent.
Claims 10-14 are drawn to a process for the preparation of “crystalline Form N-2” of Cabozantinib (S)-Malate.  The Specification fails to provide any description of what is crystalline Form N-2 to demonstrate Applicant had possession of the crystalline form at the time of the invention.  Although, the specification states that “The PXRD pattern of compound of formula-1a obtained from examples 6-10 are matching with the PXRD of crystalline Form N-2 of Cabozantinib (S) malate disclosed in US 8877776B2 herein incorporated by reference,” (Specification, p. 15) this is not enough to adequately show possession of crystalline Form N-2 in the present invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding claims 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Moreover, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Objections
Claims 2, 3, 6 and 9 are objected to because of the following informalities:  the claims include multiple “.” periods and other informalities.  For example in claim 2, on page 4 of the claims,  the term “morpholino” is spelled with a line running thru instead of an “l”, presumably from a translation error.  Appropriate correction is required.

Conclusion
Claim 1, 4, 5, and 8 are allowed. 
Claims 10-14 are not allowed. 
Claims 2, 3, 6, and 9 are objected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625